Case: 17-20247      Document: 00514333644         Page: 1    Date Filed: 02/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 17-20247
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                      February 2, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

JUAN MARTINEZ-SALGADO, also known as Juan Salgado Martinez, also
known as Juan Martinez Salgado, also known as Juan S. Martinez, also
known as Luciano Escopa,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-528-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Juan Martinez-
Salgado has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Martinez-Salgado has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20247    Document: 00514333644     Page: 2   Date Filed: 02/02/2018


                                 No. 17-20247

therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2